26 U.S. 626 (____)
1 Pet. 626
DUNCAN M`ARTHUR, PLAINTIFF IN ERROR,
vs.
WESLEY S. PORTER'S LESSEE.
Supreme Court of United States.

Mr. Chief Justice MARSHALL delivered the opinion of the Court: 
This was an ejectment in the Court for the seventh Circuit and District of Ohio, in which the jury found a verdict in the following words: "We the jury find the defendant guilty of the trespass and ejectment, in the declaration mentioned, and assess the plaintiff's damages to six cents, which verdict is thus rendered, subject to the opinion of the Court on the question reserved by consent of parties, as to so much of the land in controversy, as is contained in the deed of the sheriff of Ross county, to the said defendant, bearing date the day of 1802, and upon that part of the land included in said deed. If the opinion of the Court on the question so reserved by consent, shall be with the plaintiff, that the said deed is not valid to pass the land therein described, then we the jury find the defendant guilty of the trespass and ejectment in the declaration mentioned, accordingly, for that part also; and if the opinion of the Court thereon shall be in favour of the defendant, that said deed, with the other evidences exhibited as part of said title, is valid to pass the fee to the defendant; then the jury find the defendant not guilty of the trespass and ejectment in the said declaration mentioned, as to that part of the lands and premises in controversy."
This conditional verdict is for the plaintiff, or defendant, according *627 to the opinion of the Court on the validity of a deed, with the other evidences exhibited as part of said title. But this deed, and these other evidences of title are not exhibited to the Court, in such manner as to enable us to notice them. A deed does, indeed, form a part of a bill of exception taken to the opinion of the Court, on a motion subsequently made for a new trial. But the Court cannot know, judicially, that this is the same deed which is referred to in the verdict, or what are the other evidences of title which are connected with it. The verdict is too imperfect to enable the Court to render judgment on it.
The judgment of the Circuit Court is therefore reversed, and the cause remanded to the Circuit Court, with directions to set aside the verdict, and to award a venire facias de novo.
This cause came on, &c. in consideration whereof, It is the opinion of this Court, that the judgment of the said Circuit Court in this cause is erroneous, because the verdict is imperfect. It is therefore considered and adjudged by this Court, that the said judgment be, and the same is hereby reversed and annulled. And it is further ordered, that this cause be remanded to the said Circuit Court, with directions to award a venire facias de novo.